                                   No. 3:15-cr-00037-2
                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


                               UNITED STATES OF AMERICA,

                                                                     Plaintiff,

                                                 v.

                                     BENJAMIN BRADLEY,

                                                      Defendant.
______________________________________________________________________________

                  MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL


         Defendant Benjamin Bradley, through undersigned counsel, respectfully requests that this

Court allow him to file under seal his exhibit to his motion to reconsider and for leave to file a

reply.

         Under Fed. R. Crim P. 49.1(d), this Court may order a filing be made under seal. This

Court’s Amended Administrative Practices and Procedures for Electronic Case Filing,

Administrative Order No. 167-1 (M.D. Tenn. Aug. 21, 2015), require parties to file a motion

seeking the Court’s leave before electronically filing any documents under seal.

         Included in Mr. Bradley’s exhibit is extensive, unredacted discussion of his and his family

members’ current and past medical history. That information is protected, confidential medical

information. Mr. Bradley asks he be allowed to file it under seal to preserve his and his family’s

medical privacy.

                                                      Respectfully submitted,

                                                      /s/ Melissa M. Salinas
                                                      MELISSA M. SALINAS (MI-P69388)



  Case 3:15-cr-00037 Document 1266 Filed 06/05/20 Page 1 of 2 PageID #: 5852
                                                       University of Michigan Law School
                                                       Federal Appellate Litigation Clinic
                                                       Jeffries Hall, Room 2058
                                                       701 South State Street
                                                       Ann Arbor, MI 48109
                                                       (734) 764-2724
                                                       salinasm@umich.edu
                                                       Counsel for Benjamin Bradley

                                                       Christopher I. Pryby
                                                       Law School Graduate on Motion


                                 CERTIFICATE OF SERVICE

       I hereby certify that this motion was filed on June 5, 2020, using the Court’s ECF system,

which will send notice of this filing to all counsel of record indicated on the electronic receipt.

                                                       /s/ Melissa M. Salinas
                                                       MELISSA M. SALINAS (MI-P69388)
                                                       University of Michigan Law School
                                                       Federal Appellate Litigation Clinic




                                    2
  Case 3:15-cr-00037 Document 1266 Filed 06/05/20 Page 2 of 2 PageID #: 5853
